DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed June 10, 2022 claims 1, 44 and 44 have been amended. Claims 1 through 6, 10, 27, 29 through 35 and 41 through 44 are currently pending.

Response to Amendment
The declaration under 37 CFR 1.132 filed June 10, 2022 is insufficient to overcome the rejection of the claims based upon 103 rejection as set forth in the last Office action.
The declaration does not provide sufficient objective evidence that the use of a styrene/acrylic polymer as one of the alkali soluble resins produced unexpected and superior results over the prior art. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992. The declarant concludes that the choice of a styrene/acrylic polymer was critical and provided improved gloss and leveling but this can not be determined from the photos provided in the declaration and no objective evidence is provided to support the declarant’s conclusions. "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). See MPEP section 716.02(b).
The declaration is not persuasive because the information provided in the declaration is not commensurate with the scope of the claims. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). The information provided in the declaration is for only one specific type of styrene/acrylic polymer (Joncryl ECO 75) while the claims cover any type of styrene/acrylic polymer. Furthermore, the declaration only provides information on a composition that comprised acrylic resin as the first alkali soluble resin and styrene/acrylic resin as the second alkali soluble resin. The declaration does not provide evidence that the alleged unexpected results would be achieved with non-acrylic resins as the first alkali soluble resin as covered by the scope of the claims. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP section 716.02(d).
Furthermore, it is not clear how composition 2 of the declaration which only uses acrylic resins as the alkali soluble resins is the closest prior art. Nagata which is the primary reference of the rejection of record teaches that in addition to using acrylic resins as the alkali soluble resins other resins such as styrene-maleic acid copolymer and rosin-maleic acid copolymer were used (Column 17 Lines 35-47). Applicant has not provided any evidence that the claimed composition would have produced unexpected and superior results over composition comprised of styrene-maleic acid copolymer and rosin-maleic acid copolymer as alkali soluble resins. An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Furthermore, showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984). See MPEP section 716.02(e).

Response to Arguments






Applicant's arguments filed June 10, 2022 have been fully considered but they are not persuasive.
Applicant’s argument that having one of the alkali soluble resins be comprised of a styrene/acrylic polymer produced unexpected and superior results over the prior art are not persuasive. As was discussed previously, the filed declaration did not provide sufficient evidence to show that unexpected results were produced by having one of the alkali soluble resins be a styrene/acrylic polymer.
Furthermore, the use of styrene/acrylic polymers as alkali soluble resins was already known in the art as evidenced by the prior art of record Gregory. Gregory teaches that conventional alkali soluble resins included styrene/acrylic polymers (Column 5 Lines 4-19).
Applicant’s arguments and amendments to the claims have overcome the 112(b) rejections and those rejections have been withdrawn.

Claim Rejections - 35 USC § 103










The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 27, 29-35 and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al (U.S. Patent # 7,825,178) in view of Boulanger et al (U.S. Patent Publication No. 2015/0190844) and Kim et al (U.S. Patent Publication No. 2019/0352493) and Gregory (U.S. Patent # 4,317,755) and Conner et al (U.S. Patent # 8,461,256).
	In the case of claim 1, Nagata teaches a floor finish/polish composition comprised of at least one polymer emulsion in the form of a water-insoluble/emulsified polymer (Abstract, Column 14 Lines 40-49 and Column 15 Lines 7-13 and 49-59) and two or more kinds of alkali-soluble resins (Column 17 Lines 35-47) and therefore at least a first alkali soluble resin and a second alkali soluble resin.
	Furthermore, Nagata teaches that the composition comprised at least one wax (Column 17 Lines 11-25) in the amount of about 0.1 to about 10 wt%, based on a total weight of the composition (Column 17 Lines 26-34), which overlapped with the claimed range of 5 to 10 wt%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	Nagata does not specifically teach that the at least one polymer emulsion was present in the amount of (i) 35% to 55% (w/w), based on a total weight of the composition, and (ii) from 55% to 75% based on a total solids content in the composition and that the at least one polymer emulsion and the total amount of alkali soluble resin were present in a ratio of between about 3:1 and about 20:1. However, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Nagata further teaches that the amount of polymer emulsion affected the gloss and viscosity of the composition (Column 15 Line 60 through Column 16 line 2) and that the amount of alkali-soluble resin affected the viscosity and ease of application of the composition (Column 17 Lines 59-67).
	Furthermore, Boulanger teaches a floor polishing composition comprising a polymer and an alkali soluble resin wherein the ratio of polymer to resin was a known cause effective variable affecting the properties of the composition such as the glossiness (Abstract and Page 7 Paragraphs 0059-0060).
	Based on the teachings of Nagata and Boulanger, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined an optimal ration between the polymer emulsion and total amount of alkali soluble resin through routine experimentation because the concentration of each component ant the ratio between them affected the viscosity of the composition and the glossiness of the formed coating.
	Neither Nagata nor Boulanger teach that either of the alkali soluble resins had a glass transition temperature between 95 and 120 ℃. However, Nagata teaches that suitable alkali soluble resins included those known in the art and were acrylic resins (Column 17 Lines 35-45).
	Kim teaches an emulsion based top coating composition (Abstract and Page 1 Paragraphs 0002-0004) comprising acrylic based alkali soluble resins having a glass transition temperature in the range of 30 to 120 ℃ (Page 1 Paragraph 0019 and Page 2 Paragraph 0037) wherein alkali soluble resins having a glass transition temperature in the taught range provided a coating with improved hardness and or/wettability (Page 2 Paragraph 0038).
	Based on the teachings of Kim, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used alkali soluble resins in the composition of Nagata in view of Boulanger with a glass transition temperature of between 30 and 120 ℃ because this was a known glass transition temperature in the art for resins used in top coat/floor finishing composition and provided improved hardness and/or wettability to the formed coating. Furthermore, the glass transition temperature of Kim overlapped with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	Neither Nagata nor Boulanger teach that at least one of the alkali soluble resins was comprised of a styrene/acrylic polymer and that at least one of the alkali soluble resins had an average molecular weight in the rage of about 3000 to 6000 and an acid number between 210 and 260. Nagata does teach that the composition comprised conventional alkali soluble resins used in floor polishing composition including those made of a styrene-maleic acid copolymer or which where acrylic based (Column 17 Lines 36-45).
	Gregory teaches a floor polishing composition (Abstract) comprised of conventional alkali soluble resins including styrene/acrylic acid, styrene-maleic acid copolymer resins and acrylic comprising resins where it was known for conventional alkali soluble resins to have an average molecular weight in the range of 500 to 10,000 and an acid number in the range of 140 to 300 (Column 5 Lines 3-19).
	Based on the teachings of Gregory, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used alkali soluble resins in the composition of Nagata in view of Boulanger and Kim with an average molecular weight in the range of 500 to 10,000 and an acid number in the range of 140 to 300 because these were known average molecular weight and acid number ranges for conventional alkali soluble resins used in floor polishers and therefore one of ordinary skill would have had a reasonable expectation of success in the combination. Furthermore, the average molecular weight and acid number ranges of Nagata in view of Boulanger and Kim and Gregory overlapped with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	Furthermore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used styrene/acrylic resin as the alkali soluble resin in the composition of Nagata in view of Boulanger and Kim because styrene/acrylic resin was a known alkali soluble resin in the art and therefore one of ordinary skill would have had a reasonable expectation of success in the combination.
	None of the references specifically teach that either the first or second alkali soluble resin had a volatile organic compound content of less than 2% (w/w), based on the total weight of the composition.
	Conner teaches a floor treatment composition (Abstract and Column 15 Lines 6-18) wherein it was known and desired in the art for such composition to have low or no VOCs in order to reduce the odor and toxicity of the composition (Column 1 Lines 23 and Column 3 Lines 54-58).
	Based on the teachings of Conner, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have had no VOCs present in the composition of Nagata in order to reduce the odor and toxicity of the composition.
	As for claim 2, Nagata teaches that the composition further comprised at least one plasticizer (Column 16 Lines 59-67).
	As for claim 3, Nagata teaches that the composition comprised a solvent in the form of water (Column 14 Lines 40-49).
	As for claim 4, Nagata further teaches that the composition comprised at least one surfactant (Column 16 Lines 10-27). Nagata does not teach that the composition comprised at least one fragrance.
	Boulanger teaches that it was known for polish compositions to comprise a fragrance (Page 8 Paragraph 0067).
	Based on the teachings of Boulanger, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have included a fragrance in the composition of Nagata to provide a desired smell to the composition.
	As for claim 5, Nagata teaches that the total weight percent of the alkali soluble resins was less than 10% (Column 17 Lines 59-67), which overlapped with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP section 2144.05.I.
	As for claim 6, Nagata does not specifically teach that the ratio of the first alkali soluble resin to the second alkali soluble resin was between 5:1 and 1:1. However, as was discussed previously, the concentration of the resin was a cause effective variable and therefore it would have been obvious to have determined optimal concentration for each resin and therefore the ratio between each resin through routine experimentation.
	As for claims 27 and 30, as was discussed previous in the rejection of claim 1, Nagata in view of Boulanger and Kim and Gregory render obvious an average molecular weight range, an acid number range and a glass transition temperature range which overlapped with the claimed ranges and as was discussed previously overlapping ranges are obvious.
	As for claims 29 and 41-42, as was discussed previously, it would have been obvious for the composition of Nagata to have no VOCs.
	As for claims 31 and 32, though Nagata teaches that the composition comprised at least one plasticizer Nagata does not teach that the plasticizer was present in an amount from about 8% to about 18%, based on a total solids content in the composition or in an amount from about 10% to about 30%, based on a total polymer solids content in the composition. However, Nagata teaches that the amount of plasticizer present was a cause effective variable affecting the hardness and flexibility of the film formed by the composition (Column 17 Lines 1-9) and as was discussed previously, cause effective variables are obvious.
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal amounts for the plasticizer in the composition through routine experimentation because the amount of plasticizer affected the hardness and flexibility of the film formed from the taught composition.
	As for claims 33 and 34, Nagata teaches that the composition comprised a solvent/coalescent which included diethylene glycol monoethyl ether (Column 16 Lines 38-44), which Paragraph 0011 of the specification of the present application discloses as being a polar organic solvent. Nagata does not teach that the composition further comprised a nonpolar organic solvent, specifically either ethylene glycol phenyl ether or ethylene glycol hexyl ether. Nagata does teach that the composition comprised a combination of coalescents/solvents (Column 16 Lines 45-46).
	Boulanger teaches that the composition comprised at least one coalescing agent which included diethylene glycol ethyl ether, ethylene glycol hexyl ether and ethylene glycol phenyl ether (Pages 8-9 Paragraphs 0070-0071).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have included either ethylene glycol hexyl ether or ethylene glycol phenyl ether to the composition of Nagata because it was known in the art to combine multiple solvents/coalescents.
	Neither Nagata nor Boulanger teach that the polar organic solvent was present in an amount between about 30% to about 45%, based on a total polymer solids content in the composition and that the nonpolar organic solvent was present in an amount between about 5% to about 10%, based on a total polymer solids content in the composition. However, Nagata teaches that the amount of the coalescents was a cause effective variable affecting how continuous the formed film would be (Column 16 Lines 50-58).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal amounts for the polar and nonpolar organic solvents/coalescents of Nagata in view of Boulanger and Kim and Gregory through routine experimentation because the amounts of these solvents affected how continuous the film formed by the taught composition would be.
	As for claim 35, it is rejected for the same reasons discussed in the rejection of claim 1 because the amount of polymer emulsion was a cause effective variable.
	As for claims 43 and 44, Nagata does not teach or suggest that the at least one polymer emulsion had an alkyl phenol ethoxylate (APE) content of more than 1% (w/w), based on the total content of the composition.















Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al in view of Boulanger et al and Kim et al and Gregory and Conner et al as applied to claim 1 above, and further in view of Li et al (U.S. Patent # 8,585,829).
	The teachings of Nagata in view of Boulanger and Kim and Gregory and Conner as they apply to claim 1 have been discussed previously and are incorporated herein.
	Boulanger teaches that it was known in the art to provide an abrasive pad in the form of a burnishing pad to prepare the floor for a surface finish composition when servicing and maintaining floor surfaces (Page 1 Paragraph 0001 and 0003).
	However, none of the references teach having provided the floor finish of claim 1 in a container and having provided a container configured to contain a remover solution.
	Li teaches a floor cleaning and servicing composition (Abstract and Column 2 Lines 18-23) wherein the composition such as a remover solution/detergent composition and a finish/soil resistant agent were provided in separate container within a kit (Column 2 Lines 49-55).
	Based on the teachings of Boulanger and Li, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art it would have been obvious to have provided a kit containing an abrasive pad and separate container for the floor finish composition and a remover solution because this was a known kit in the art for floor service and maintenance.

Conclusion
	Claims 1 through 6, 10, 27, 29 through 35 and 41 through 44 have been rejected. No claims have been allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712